Dismissed and Memorandum Opinion filed April 8, 2004








Dismissed and Memorandum Opinion filed April 8, 2004.
 
 
In The
 
Fourteenth Court of Appeals
____________
 
NOS. 14-04-00218-CR
&
      14-04-00219-CR
____________
 
ERIC DELEON REYNA, Appellant
 
V.
 
THE STATE
OF TEXAS, Appellee
 

 
On Appeal from the 176th District Court
Harris
County, Texas
Trial Court Cause Nos. 972,602 & 972,603
 

 
M E M O R A N D U M   O P I N I O N




Appellant entered a guilty plea to two counts of possession
of a controlled substance.  In accordance
with the terms of a plea bargain agreement with the State in trial court cause
number 972,602, the trial court sentenced appellant to confinement for 12 months
in the State Jail Division of the Texas Department of Criminal Justice.  In accordance with the terms of a plea
bargain agreement with the State in trial court cause number 972,603, the trial
court sentenced appellant to confinement for 3 years in the Institutional
Division of the Texas Department of Criminal Justice.  Appellant filed a pro se notice of appeal of
both convictions.  Because appellant has
no right to appeal, we dismiss.  
The trial court entered certifications of the defendant=s right to appeal in which the court
certified that these are plea bargain cases, and the defendant has no right of
appeal.  See Tex. R. App. P. 25.2(a)(2).  The trial court=s certifications are included in the
records on appeal.  See Tex. R. App. P. 25.2(d).
Accordingly, we dismiss the appeals.  
 
PER CURIAM
 
Judgment rendered and Memorandum
Opinion filed April 8, 2003.
Panel consists of Justices Fowler,
Edelman, and Seymore.
Do Not Publish C Tex. R. App.
P. 47.2(b).